UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-4715



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM F. PRIOR, M.D.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Charles E. Simons, Jr., Senior District
Judge. (CR-97-1048)


Submitted:   May 28, 1999             Decided:   September 23, 1999


Before WIDENER and NIEMEYER, Circuit Judges, and HALL,* Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


William F. Prior, Appellant Pro Se.  Eric William Ruschky, As-
sistant United States Attorney, Columbia, South Carolina, for
Appellee.



     *
       Senior Judge Hall participated in the consideration of this
case but died prior to the time the decision was filed.        The
decision is filed by a quorum of the panel pursuant to 28 U.S.C.
§ 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     William Prior appeals the district court’s judgment and re-

sulting sentence entered pursuant to a guilty plea for dispensing

a controlled substance with an expired Drug Enforcement Admin-

istration registration number in violation of 21 U.S.C.A. §§

843(a)(2), (d)(1) (West   Supp. 1999), and 18 U.S.C. § 2 (1994).

Prior argues that the court erred in accepting his guilty plea.   We

find that the court fully complied with Fed. R. Crim. P. 11 and

properly determined that Prior’s guilty plea was knowing and

voluntary.    See North Carolina v. Alford, 400 U.S. 25 (1970);

United States v. DeFusco, 949 F.2d 114, 116-17 (4th Cir. 1991).

Accordingly, we affirm Prior’s conviction and sentence.    We deny

Prior’s motion to “remand request for amendment of transcript.” We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                2